Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (ESSENMACHER, Pub. No:  US 2008-0201146; WANG, Pub. No: US 2014-0280265; WEI, Pub. No: US 2019-0147091) does not teach nor suggest in detail the limitations: 
“A method for recording portions of a media asset relevant to recording criteria, the method comprising: receiving input indicating the recording criteria for identifying one or more portions of the media asset to be recorded; identifying a keyword based on the recording criteria; determining a relatedness indicating a similarity between the keyword and a term associated with a portion of the media asset; and in response to determining that the determined relatedness exceeds a relatedness threshold, recording the portion of the media asset, wherein the determining the relatedness between the keyword and the term associated with the portion of the media asset comprises: accessing a data structure to identify a first node associated with the keyword, wherein the data structure comprises the first node and a plurality of nodes connected to the first node via a plurality of paths; identifying a second node in the data structure that is associated with the term associated with the portion of the media asset; and calculating the relatedness between the keyword and the term associated with the portion of the media asset based on a path size in the data structure between the first node and the second node; the method further comprising: accessing a first corpus of data known to be relevant to the keyword: calculating a first relatedness of the first corpus of data to the keyword based on the data structure; accessing a second corpus of data known to be not relevant to the keyword; calculating a second relatedness of the second corpus of data to the keyword based on the data structure; and  calculating the relatedness threshold based on the first relatedness and the second relatedness” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record ESSENMACHER does not teach or suggest in detail threshold relatedness, a first or second corpus of data, nodes relating to keywords, or calculating a first or second relatedness of a first corpus of data to a keyword based on the data structure as amended by the Applicant.  
ESSENMACHER only teaches a method for recording portions of a media asset relevant to recording criteria that includes receiving input indicating the recording criteria for identifying portions of the media asset to be recorded, identifying a keyword based on the recording criteria, determining a relatedness between the keyword and a term associated with a portion of the media asset, and recording the portion of the media asset.  The closest NPL STOLZENBERG (STOLZENBERG, “Lecture recording: Structural and symbolic information vs. flexibility of presentation”, 2007) discusses generally recording relevant portions of media assets but is silent to the specifics of nodes, threshold relatedness, of corpus of data as amended by the Applicant.
Whereas, as stated above, Applicant’s claimed invention recites recording portions of a media asset relevant to recording criteria such that in response to determining that the determined relatedness exceeds a relatedness threshold, recording the portion of the media asset.  The claims also recite accessing a data structure to identify a first node associated with the keyword, wherein the data structure comprises the first node and a plurality of nodes connected to the first node via a plurality of paths, as well as claiming identifying a second node in the data structure that is associated with the term associated with the portion of the media asset.  Finally, the invention claims calculating the relatedness between the keyword and the term associated with the portion of the media asset based on a path size in the data structure between the first node and the second node, accessing a first corpus of data known to be relevant to the keyword, calculating a first relatedness of the first corpus of data to the keyword based on the data structure, accessing a second corpus of data known to be not relevant to the keyword, calculating a second relatedness of the second corpus of data to the keyword based on the data structure, and calculating the relatedness threshold based on the first relatedness and the second relatedness. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 31-33, 35-36, 38-43, 45-46, 48-50 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481